POEFENBARGER, PRESIDENT,

dissenting:

In their construction of the charter of the City of Charleston, as set forth in the opinion adopted by them, my associates have indulged in extreme liberality. Very general and indefinite language, applicable to numerous subjects specified, has been interpreted as having vested in the City jurisdiction respecting one not named, nor in any sense expressly indicated, namely, Sunday observance. That is a primary subject of which many other things are attributes and incidents. The bases of the policy involved and enforced in Sunday observance are well and clearly stated in the opinion. Some of them just as clearly underlie many other State and Municipal regulations of civic conduct. There are a great many regulations that promote health and that were designed for its promotion. A dignified and elevating form of social life is one of the results of religious worship and of Sunday observance. No doubt maintenance and promotion thereof is as clearly within the purpose of Sunday observance as the promotion of health, and prevention of retrogression of mental and physical power. Cleanliness is just as readily and clearly brought within, the purpose. Health, strength, *629cleanliness and the creation and pursuit of high ideals in individual and social life are directly promotive of morality and good order. But all of these are mere objectives, attributes and incidents of the primary subject of legislation, which is not mentioned at all. 'It is á measure of State policy, not in any sense local, wherefore it has always been uniform in its requirements and administration. The City of Charleston, by the passage and enforcement of the ordinance in question, adopts a State law and, in the administration thereof, interprets and applies it, as if it were one of its own measures devised for effectuation of the one of the powers of local government speeificaRy delegated to it.
Specific authority is conferred by section 7 of the charter for adoption of measures for protection and promotion of health, morality, cleanliness, good order and the general welfare. To enumerate or even indicate all of them would require undue space, time and labor. They are such as are generally conferred upon cities and towns, enlarged- by specific additions. They confer powers and directly and indirectly define them. The scope of Municipal powers so conferred, though broad, falls far short of the powers of the legislature. In my opinion, the language importing grants of general powers to promote the general welfare, preserve and protect the peace, order, safety and health of the City and its inhabitants, and prescribe and enforce ordinances and rules for the purpose of protecting the health, property, lives, decency, morality, cleanlinessness and good order of the City and its inhabitants, must be limited to the scope of Municipal authority indicated by .the powers expressly conferred and such as are impliedly included in those expressly given. In other words, the general terms were added to put it beyond doubt that powers included in those expressly mentioned, by necessary, reasonable or fair implication, might be exercised. As some of the specific authorizations contain terms importing prescription of definite and exclusive methods of exercise of powers plainly given, it may have been deemed necessary to negative legislative intent to impose undue restraint upon the Municipal authori*630ties, as to the manner in which they should exercise clearly granted powers. These general grants of power were no doubt intended also to make it clear that none of the powers usually and ordinarily conferred upon Municipal corporations had been withheld byomission thereof from the enumeration of powers expressly granted. Certain classes of powers have been uniformly and always conferred upon such corporations by legislative grant, and have become as characteristic of them as if they were inherent powers. They are of such number and variety that it is difficult to name all of them in a charter. Hence, the use of these general grants in nearly all charters. Under the rules of interpretation, I am unable to concur in the conclusion that the clauses purporting to grant general powers express legislative intent to confer jurisdiction and power over a subject of such peculiar character as Sunday observance. The charter language relied upon touches only things involved in it or related to it in some way. Not a word concerning Sunday or observance thereof can be found in the charter. Almost everything bears some sort of relation to every other thing. Mention of one thing bearing some kind of relation to another falls very far short of mention or inclusion of the latter. As I have said, Sunday observance is a distinct measure of public policy, in itself. In its train, it carries many subordinate elements, ingredients or attendants. To make the charter confer jurisdiction over it by mere inclusion of some of them is an unsound method of interpretation, although I must admit that several courts have sanctioned it in the construction of Municipal charters, with reference to this subject. In my opinion, those decisions rest upon sentiment more than sound legal interpretation.
Having found the reasonable and wholesome functions for these general-clauses, I have mentioned, it is not necessary, under the rules of interpretation, to accord them any further weight or effect. Nor, in my opinion, is it permissible to do so. Legislative delegations of power are strictly construed in the sense that intent to make them must be clearly disclosed. All serious doubts are to be resolved against them. *631State ex rel. Dillon v. County Court, 60 W. Va. 339. Grants of power to Municipal corporations constitute no exception to this rule. Judy v. Lashley, 50 W. Va. 628; Bluefield Water Works and Improvement Co. v. City of Bluefield, 69 W. Va. 1; Tiedman on Lim. of Police Power, see. 212; Dillon on Municipal Corporations, 4th Ed., sec. 367; Savannah v. Hussey, 21 Ga. 86.
Being of the opinion that the ordinance in question is void, I would award the writ, upon the authority of Judy v. Lashley, 50 W. Va. 628, and State ex rel. Morley v. Godfrey, 54 W. Va. 54, applying the remedy invoked, in such cases as this.
My conclusion, if carried into effect, would not leave the City, its inhabitants or any of its institutions unprotected from the results of Sabbath desecration. To the full extent of its meaning and effect, the State law governing the subject is in operation and, presumptively, is adequate. We have our justices to hear complaints, issue warrants and make commitments or take bail, our grand juries to indict and a force of officers to prosecute.
Judge Millee concurs in the views and conclusion here expressed.